June 26, 2009


Mr. Ian M. Mclin
Langley & Banack, Inc.
745 E. Mulberry, Suite 900
San Antonio, TX 78212
Mr. Robert W. Loree
Loree Hernandez & Lipscomb, PLLC
14607 San Pedro, Suite 125
San Antonio, TX 78232

RE:   Case Number:  07-1051
      Court of Appeals Number:  04-07-00119-CV
      Trial Court Number:  301172-A

Style:      GALBRAITH ENGINEERING CONSULTANTS, INC.
      v.
      SAM POCHUCHA AND JEAN POCHUCHA

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced  cause.   The  Motion  for  Leave  to  File
Response to Post Submission Brief is granted.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Keith E. Hottle      |
|   |Mr. Gerry Rickhoff       |
|   |Ms. Yvonne Roselyn       |
|   |Castillo                 |
|   |Mr. Brendan K. McBride   |
|   |Mr. Reagan W. Simpson    |
|   |Mr. John G. Bissell      |
|   |Ms. Diana L. Faust       |
|   |Ms. Kathleen Cassidy     |
|   |Goodman                  |
|   |Mr. Peter M. Kelly       |
|   |Mr. Reagan L. Butts      |